DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 13, & 20.  More specifically, the prior art of record does not specifically suggest providing a data structure comprising: for a set S of IT services, a master graph having master nodes, representing respective subsets of like services in S, interconnected by master edges each representing an integration-need between nodes interconnected by that edge, wherein each master node is associated with at least one requirement in R; for each service in S, attribute data defining a set of attributes of that service; and for each of a set I of integration components for integrating service pairs in S, attribute data defining a set of attributes of that component; in response to an input request comprising a subset R' of requirements in R, defining a request subgraph comprising master nodes which are associated with requirements in R' and master edges interconnecting those nodes in the master graph; defining a composition subgraph by populating the request subgraph with services, selected from all subsets of services represented by master nodes in the request subgraph, having attributes fulfilling requirements in R', and with integration components for pairs of the selected services interconnected by master edges in the request subgraph; for each service composition being a set of services, integrated by integration components and spanning all master nodes, in the composition subgraph, comparing the composite attributes of services and integration components in that composition with the requirements in R’ to select at least one preferred service composition for R'; and outputting composition data defining each preferred service composition.
Dependent claims 2-12 & 14-19, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        May 21, 2022